Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Baxendale on 8/8/2022
The application has been amended as follows: 
Claim 1 should read -- A rolling shutter assembly for covering an opening of a structure, the opening having an opening top wall, an opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly comprising: a shutter support member mounted at the opening top wall; a shutter curtain coupled to the shutter support member, the shutter curtain comprising a plurality of individual slats and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat having a base slat bottommost edge extending across substantially an entire major length of the base slat; a pair of side tracks each having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of the opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat is disposed proximate the opening bottom wall when the shutter curtain is unrolled; and a base slat locking bracket mounted to the opening bottom wall on an interior side of the structure and the shutter curtain, between the pair of side tracks and at a position to engage the base slat inward from each of the side tracks, wherein the base slat locking bracket is positioned when mounted to the opening bottom wall so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member when no force is applied from an exterior side of the shutter curtain to cause the base slat to deflect toward the interior side of the structure and the shutter curtain, and wherein the base slat locking bracket receives and engages the base slat to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when a force applied from the exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat locking bracket, wherein a portion of the base slat engaged by the base slat locking bracket does not move vertically relative to the rest of the base slat, and wherein the base slat is engaged by the base slat locking bracket above the base slat bottommost edge.

Claim 10 should read -- A method for covering an opening of a structure to prevent ingress into the structure through the opening, wherein a rolling shutter assembly is mounted at the opening, the rolling shutter assembly having a shutter support member mounted at an opening top wall, a shutter curtain coupled to the shutter support member and having a plurality of individual slats and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat having a base slat bottommost edge extending across substantially an entire major length of the base slat, and a pair of side tracks each 4Attorney Docket No.: 31139/50006 having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat is disposed proximate an opening bottom wall when the shutter curtain is unrolled, the method for covering comprising: mounting a base slat locking bracket to the opening bottom wall on an interior side of the structure and the shutter curtain, between the pair of side tracks and at a position to engage the base slat inward from each of the side tracks, wherein the base slat locking bracket is positioned when mounted so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member when no force is applied from an exterior side of the shutter curtain to cause the base slat to deflect toward the interior side of the structure and the shutter curtain: and engaging the base slat by the base slat locking bracket to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when the shutter curtain is unrolled and a force applied from the exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat locking bracket, wherein a portion of the base slat engaged by the base slat locking bracket does not move vertically relative to the rest of the base slat, and wherein the base slat is engaged by the base slat locking bracket above the base slat bottommost edge.  
Claim 16 should read -- A base slat locking bracket for locking a rolling shutter assembly installed to cover an opening of a structure having an opening top wall, an 6Attorney Docket No.: 3 1139/50006 opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly including a shutter support member mounted at the opening top wall, a shutter curtain coupled to the shutter support member, the shutter curtain comprising a plurality of individual slats and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat extending inward toward an interior of the structure and the shutter curtain  and having a base slat bottommost edge extending across substantially an entire major length of the base slat and, and a pair of side tracks each having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of the opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat is disposed proximate the opening bottom wall when the shutter curtain is unrolled, the base slat locking bracket comprising: a bracket base plate mounted to the opening bottom wall on an interior side of the structure and the shutter curtain; and a base slat engagement portion extending upward from the bracket base plate and above a top surface of the opening bottom wall, wherein the bracket base plate engages the base slat engagement portion to constrain the base slat engagement portion from movement upward away from the opening bottom wall and from movement toward the interior side of the structure, wherein the base slat engagement portion is positioned between the pair of side tracks and at a position when mounted to engage the base slat inward from each of the side tracks so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member when no force is applied from an exterior side of the shutter curtain to cause the base slat to deflect toward the interior side of the structure and the shutter curtain, and wherein the base slat engagement portion engages the base slat to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when a force applied from the exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat engagement portion, wherein a portion of the base slat engaged by the base slat locking bracket does not move vertically relative to the rest of the base slat, and wherein the base slat is engaged by the base slat locking bracket above the base slat bottommost edge.
Rejoinder
Claims 1 and 10 are directed to an allowable product and method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4,7 and 8 which depend from claim 1 and claims 13,15,20 and 21 which depend from claim 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4,6-17,19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a rolling shutter assembly and base slat locking bracket as claimed by the applicant. The best references of Wedekind 5,819,834 and Fletcher 6,994,144 disclose a locking bracket mounted to the opening bottom wall but there is no teaching that the base slat has a bottommost edge that extends substantially the entire length of the base slat wherein the base slat is engaged by the base slat locking bracket above the bottommost edge of the base slat. Both Wedekind ‘834 and Fletcher ‘144 disclose a tab/anchor affixed to the base slat and extending below the bottommost edge of the base slat. The examiner can find no proper motivation to combine or modify the references of record to produce applicant's claimed device.
Similarly to claims 1 and 10, claim 16 positively recites the bracket mounted to the opening bottom wall on an interior side of the structure and the shutter curtain and requires the base slat to have a bottommost edge extending substantially the entire major length of the base slat and engaging the base slat locking bracket above the bottommost edge. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634